Citation Nr: 1609798	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's not otherwise specified mood disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1974 to July 1975.  

In December 2010, the Board granted service connection for a bipolar disorder.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Boston, Massachusetts, Regional Office which established service connection for a bipolar disorder with substance abuse disorder; assigned a 50 percent evaluation for that disability; and effectuated the award as of November 18, 2007.  In September 2012, the Providence, Rhode Island, Regional Office (RO) recharacterized the Veteran's service-connected psychiatric disorder as a not otherwise specified mood disorder; increased the initial evaluation for that disability from 50 to 70 percent; granted a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU); and effectuated that award as of November 18, 2007.  In January 2015, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

The Veteran subsequently failed to appear for the scheduled hearing before a Veterans Law Judge.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

The Veteran asserts that a higher initial evaluation is warranted for his service-connected psychiatric disorder as his disability is manifested by significant vocational impairment which renders him unemployable.  

The Veteran was last afforded a VA psychiatric evaluation in June 2011.  VA clinical documentation dated in July 2013 notes that the Veteran was hospitalized for treatment of his psychiatric disability.  He reported that he had discontinued taking his prescribed psychotropic medications.  The Veteran was diagnosed with a bipolar disorder, alcohol dependence, and "[ruleout] PTSD."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA psychiatric examination is necessary to determine the current nature and severity of the Veteran's service-connected psychiatric disability.  

Clinical documentation dated after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected acquired psychiatric disability after February 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2014.  

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the current nature and severity of the Veteran's not otherwise specified mood disorder.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

